262 Ga. 839 (1993)
426 S.E.2d 157
WYNN
v.
THE STATE.
S92A1273.
Supreme Court of Georgia.
Decided February 18, 1993.
Reconsideration Denied March 12, 1993.
John Matteson, for appellant.
Robert E. Wilson, District Attorney, Barbara B. Conroy, J. Michael McDaniel, Assistant District Attorneys, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, Peggy R. Katz, Staff Attorney, for appellee.
HUNSTEIN, Justice.
Michael Wynn shot and killed his wife, Loretta Wynn, with a handgun. He was convicted of felony murder, with aggravated assault as the underlying felony, and possession of a weapon during the commission of a crime. He was sentenced to life imprisonment, plus five years probation on the possession charge to run consecutive to the murder charge.[1] We affirm.
1. Having reviewed the evidence in the light most favorable to the jury's determination, we conclude that a rational trier of fact could have found appellant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 *840 (99 SC 2781, 61 LE2d 560) (1979).
2. Appellant contends his conviction must be reversed because the trial court gave the sequential charge which this court disapproved in Edge v. State, 261 Ga. 865 (414 SE2d 463) (1992). However, the record reveals that the charge given was requested by appellant; consequently, he cannot now asset the charge was erroneous as it is well-established that induced error is impermissible. Patterson v. State, 233 Ga. 724, 731 (7) (213 SE2d 612) (1975); Smith v. State, 189 Ga. App. 244, 245 (2) (375 SE2d 496) (1988).
3. Our holding in Division 1 renders moot appellant's contention that the trial court erred in not applying Edge, supra, retroactively. But see Taylor v. State, 262 Ga. 584 (3) (422 SE2d 430) (1992) (held, Edge applicable to all cases on direct review or not yet final where objection properly preserved).
Judgment affirmed. Clarke, C. J., Hunt, P. J., Benham, Fletcher and Sears-Collins, JJ., concur.
NOTES
[1]  The crimes were committed on March 25, 1991. Wynn was indicted at the May Term 1991 in DeKalb County. He was found guilty and sentenced on December 13, 1991. His motion for new trial was filed on December 19, 1991 and amended May 19, 1992, and denied on June 9, 1992. The transcript was certified on July 14, 1992. A notice of appeal was filed on June 25, 1992. The appeal was docketed on July 17, 1992. This appeal was submitted for decision without oral argument on August 28, 1992.